Judgment of the Supreme Court, New York County (Kenneth Shorter, J.), entered on November 14, 1990, which dismissed the petition pursuant to CPLR Article 78 challenging respondent’s determination that petitioner did not qualify as a "disabled” *239person in accordance with General Business Law § 352-eeee (1) (g) is unanimously affirmed, without costs or disbursements.
A review of the evidence herein demonstrates that respondent’s determination denying the claim of petitioner Rita Ebenhart that she is disabled was not arbitrary and capricious, but was rationally based (Matter of Fanelli v New York City Conciliation & Appeals Bd., 90 AD2d 756, affd 58 NY2d 952). In that regard, the validity of her arguments was undermined by her inability to produce pertinent documentation, as well as by her failure to change the nature of her purported disability from physical to psychological so as to conform it to the available proof. Moreover, the record reflects that the Law Department considered the additional evidence presented by petitioner after remand notwithstanding that it was submitted in connection with what was in essence a different disability than the one originally asserted. Concur—Milonas, J. P., Asch, Kassal and Rubin, JJ.